Citation Nr: 0008606	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Validity of indebtedness due to an overpayment of improved 
pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from determinations of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO).  While the 
veteran requested a hearing earlier in the course of the 
appeal, his representative indicated in February 1999 that he 
no longer wanted a hearing.  Depending on the development 
requested below, this matter may require clarification by way 
of specific consent from the veteran.  38 C.F.R. § 20.704(e) 
(1999).  


REMAND

By August 1977 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits.  He elected to receive 
improved pension benefits in November 1981.  The record shows 
that he has been in receipt of improved pension benefits 
since that time and has been repeatedly notified of his 
income reporting responsibilities.

As a condition to continued receipt of his pension benefits, 
the veteran was required to complete annual Eligibility 
Verification Reports (EVR), beginning in February 1986.  On 
each annual EVR submitted from February 1986 to February 
1994, he reported, over his signature, that he had received 
no income from any source and that he had not worked in the 
previous year.  The record reflects that the RO learned that 
he had been receiving both earned and unearned income for 
several years, which he had not reported to VA.  Acting on 
this information, the RO retroactively reduced his pension, 
resulting in the overpayment at issue.  

The veteran disputed the validity of the debt, claiming, 
inter alia, that he had not worked at all of the employers 
identified by the RO.  In support of this contention, he 
claimed that his wallet had been lost and that someone else 
was likely working under his name, using his identification.  
He likewise requested a waiver of the resulting overpayment 
on the basis that repayment would result in financial 
hardship.  The Board notes that the issue of waiver of 
recovery of the overpayment has not yet been considered by 
the RO.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991); VA O.G.C. Prec. Op. No. 6-98, 63 Fed. Reg. 31,264 
(1998).  

Since the veteran perfected his appeal on the issue of the 
validity of the debt, documents in the claims folder indicate 
that such debt (in the amount of $22,126.40) was discharged 
in bankruptcy in July 1997.  However, no further action was 
taken by the RO according to the information in the claims 
file.  The Board finds that this matter must be remanded for 
further action in light of the apparent discharge of the VA 
debt by a U.S. Bankruptcy Court.

Therefore, the matter at issue here is remanded for the 
following action:

1.  After completing any necessary 
development, the RO should refer the 
veteran's case to the VA Regional Counsel 
for a written determination as to the 
validity of the veteran's pension 
overpayment debt in light of the apparent 
discharge of the debt in bankruptcy.  The 
VA Regional Counsel should provide 
written bases for all opinions expressed.

2.  If necessary, based on the nature of 
the VA Regional Counsel's opinion, the RO 
should readjudicate the issue of the 
validity of the debt, including whether 
it was properly created and correctly 
calculated.  The RO should set forth in 
detail the bases for its calculations.  

3.  If the RO determines that the debt is 
valid and an overpayment of benefits 
remains, the RO should forward the matter 
to the Committee on Waivers and 
Compromises (Committee) for adjudication 
of the veteran's application for waiver 
of recovery of his indebtedness.  Prior 
to reaching its decision, the Committee 
should undertake any necessary 
development, such as clarifying the 
veteran's request for a hearing and 
obtaining a recent financial status 
report, in order to equitably adjudicate 
his waiver application.  

4.  The RO should then review the claims 
folder to ensure that all of the above 
requested development has been completed.  
If not, corrective action should be 
taken.  Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case, along with the Income Verification Match (IVM) 
folder should then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


- 4 -


